OPINION — AG — ** CRUSHING PLANT — LEASE — STATE PROPERTY — USE OF ** THE STATE BOARD OF PUBLIC AFFAIRS INSTALLED A CRUSHING PLANT ON STATE PROPERTY NEAR STRINGTOWN PRISON. THIS CRUSHING PLANT HAD CONSISTENTLY LOST MONEY, AND THE RECORDS SHOW THAT MONEY IS LOST WITH THIS EQUIPMENT. A COMPANY WANTS TO LEASE AND OPERATE THIS PLANT ON A ROYALITY BASIS. CAN THEY EXECUTE A LEASE FOR THIS PURPOSE ? NEGATIVE (LEASE, STATE PROPERTY, PRIVATE USE, STATE EQUIPMENT, PRIVATE PURPOSE) CITE: 57 Ohio St. 132 [57-132], 57 Ohio St. 277 [57-277], 74 Ohio St. 63 [74-63], 74 Ohio St. 92 [74-92] (FRED HANSEN)